By JUDGE WILLIAM W. WINSTON
This case is before the Court on that portion of the Defendant’s Answer to the Request to Produce which denies the Plaintiff’s right to records, memoranda, correspondence or other documents relating to arrests made by a certain employee of the Defendant while on the job. The records relating to this case have been furnished, but the issue is drawn on other arrests.
The test to be applied is one of relevancy to the subject matter, but inadmissibility is no ground for objection if what is sought appears reasonably calculated to lead to the discovery of admissible evidence. Rule 4:l(b)(l). The agent’s prior conduct or his pattern of behavior is no more relevant to the issues in the case than a litigant’s driving record would be in an automobile accident case. However, the agent’s scope of authority or his employer’s instructions to him in arrest situations might, for example, be disclosed by the requested information. In any event the Court cannot say that the requested information might not be reasonably calculated to lead to the discovery of admissible evidence.
In the granting of this discovery the Defendant is entitled to a protective order pursuant to which it will not be required to disclose the names and addresses of any other persons arrested or detained.